                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                           MISSOULA DIVISION




  UNITED STATES OF AMERICA,
                                                   CR 16-39-M-DLC
                          Plaintiff,

         vs.                                        ORDER

  THOMAS BROWN HAMMOND,

                          Defendant.

       Before the Court is Defendant Thomas Brown Hammond's ("Hammond")

Motion for Early Termination of Supervision (Doc. 6). The United States does not

oppose this Motion. (Doc. 9 at 1.) On June 12, 2012, United States District Court

Judge John A. Mendez sentenced Hammond to 57 months of imprisonment after

he pleaded guilty to Theft from an Employee Benefit Plan in violation of 18 U.S.C.

§ 664. (Doc. 2-3 at 1-2.) Hammond was also sentenced to three years of

supervised release which began on August 29, 2016, and was ordered to pay

$536,521.29 in restitution. (Docs. 1 at 1; 2-3 at 3, 5.) Jurisdiction of Hammond's

case was transferred from the Eastern District of California to the District of

Montana on October 5, 2016. (Doc. 1 at 1.) Hammond requests early termination

of his supervised release before its automatic termination on August 28, 2019.

(Docs. 1 at 1; 7 at 1.)

                                         -1-
       Federal law provides that a court may "terminate a term of supervised

release ... at any time after the expiration of one year of supervised release ... if it

is satisfied that such action is warranted by the conduct of the defendant released

and the interest of justice." 18 U.S.C. § 3583(e )(1 ). In determining whether to

terminate a term of supervised release, a court shall consider the factors set forth in

18 U.S.C. § 3553(a), including:

      ( 1) the nature and circumstances of the offense and the history and
      characteristics of the defendant; (2) deterrence; (3) protection of the
      public; (4) the need to provide the defendant with educational,
      vocational training, medical care or other rehabilitation; (5) the
      sentence and sentencing range established for the category of
      defendant; (6) any pertinent policy statement by the Sentencing
      Commission; (7) the need to avoid unwarranted sentence disparities
      among defendants with similar records who have been found guilty of
      similar conduct; and (8) the need to provide restitution to any victims
      of the offense.

United States v. Smith, 219 Fed Appx. 666,667 n.3 (9th Cir. 2007) (unpublished).

      Hammond has completed over two-thirds of his term of supervised release.

Although Hammond still owes $526,498.05 in restitution, payments are

automatically debited from his Social Security income and the Court finds that he

is unlikely to satisfy his obligation before the automatic termination of his term of

supervision. (Doc. 7 at 2.) Hammond has found community in his church in

Libby, Montana, and leads Bible study classes and volunteers there. Hammond

met his wife at church and was married last May. (Doc. 8-1 at 1.) Additionally,

                                          -2-
Hammond has not presented any problems while on supervision. The Court is

convinced that the interests of justice and, particularly, Hammond's success on

supervised release to date justify early termination of supervised release.

Accordingly,

        IT IS ORDERED that Hammond's Motion (Doc. 6) is GRANTED. The

term of supervised released imposed by the June 12, 2012 Judgment is

TERMINATED as of the date of this Order and Hammond is hereby

DISCHARGED from the sentence of supervised release in this case.
                      ,~-
                  l day of January, 2019.
      DATED this _u,_




                                               Dana L. Christensen, Chief Judge
                                               United States District Court




                                         -3-
